                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,,
                        Plaintiffs,
                                                                        8:98CR92
        vs.
JEFFREY GUNDERSEN,
                                                                         ORDER
                        Defendant.




       This matter is before the Court on Defendant’s motion for a copy of Senior United States

District Court Judge Joseph Bataillon’s “1998 or 1999” decision regarding a suppression hearing

(Filing No. 183). Defendant also requests that the Court waive the fees associated with the cost of

the copy. The Court sentenced Defendant on June 24, 1999. (Filing Nos. 114 and 116). At this

time, Defendant has no motions or cases pending before this Court, and Defendant makes no

showing as to why he needs the requested copy. Accordingly, the Court will deny the motion.


       IT IS ORDERED:


       1.      That Defendant’s motion for copies (Filing No. 183) is denied.


       2.      The Clerk of the Court is directed to mail a copy of this order to Defendant at his

last known address.


       3.      Defendant is free to contact the Clerk’s Office for the United States District Court

to inquire as to the cost of copies in this matter. Copies will not be provided without pre-payment.
Dated this 13th day of August, 2019.


                                           BY THE COURT:


                                           s/ Susan M. Bazis
                                           United States Magistrate Judge




                                       2
